HAMILTON, Judge,
delivered tbe following opinion:
Tbe defendant was indicted for cashing a money order not directed or intended for ber, and duly arraigned. At first sbe pleaded not guilty, and afterwards, on consulting an attor*422ney, asked in open court to change the plea to guilty, and her counsel requested the clemency of the court.
1. The facts as stated to the court by the district attorney and assented to by the defendant’s attorney would not call for any exercise of clemency if the defendant were a man. It may be that the application is made to the court in hopes that, on account of her sex, the defendant may receive a nominal punishment. In fact it is requested by her attorney that a punishment be affixed, but that the sentence be suspended upon good behavior.
The sole reason for the exercise of clemency is that the defendant is a woman. No one is more reluctant than the judge of this court to sentence a woman, or to see a woman appear as a prisoner at the bar. The question, however, is not one of reluctance, but of duty. There may be occasions where her sex makes a woman more easily tempted, or more apt to commit some particular offense; and in such a case, this fact should and would be taken into account in the imposition of punishment. But forging a $15 money order is not one of such cases, and the court believes that the course suggested by the defendant’s counsel would have a bad public effect. The court thinks that if the prisoner is guilty of the offense, she should receive, despite her sex, substantially the same punishment as a man under similar circumstances.
2. But before imposing punishment, the court will permit the defendant, if she is so advised, to withdraw her plea of guilty, and plead not guilty, as she did at first.
And now in open court the defendant asks leave to withdraw the plea of guilty, and enters a plea of not guilty, and the case is transferred to the Ponce division for trial at the Janu*423ary term, since it appears that tbe defendant and tbe witnesses in tbe case reside in and near Ponce. Defendant’s bond is fixed at $1,000, and tbe marshal is directed to take ber to Ponce, and if tbe bond is not given, to keep ber in proper custody there.